DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 04/25/2022.
Claims 1-18, 27-28, 30, and 31 are currently pending. 
Response to Arguments
Applicant's arguments, see pages 8-11, filed 04/25/2022, have been fully considered but they are not persuasive. 
Rejection of claims 1, 2, 4, 6, 8-14, and 16 under 35 U.S.C. 102(a)(1)
Independent claims 1 and 13 have been amended to include limitations from claims 26 and 29, which have been cancelled. Applicant argues that Sullivan does not teach the following limitations from claims 26 and 29: “receiving, by the remote server processor, drug prescription information comprising identification of a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters” and “the information alert comprising at least a portion of the drug prescription information”. Applicant further argues that Sullivan does not teach the new limitation “wherein the duration of time over which the predetermine heart rate control criteria is to be applied comprises a duration of time from when the drug prescription information is received”. 
In the Non-Final Rejection of 11/23/2021, examiner relied on Sharma to teach the limitations of: “receiving, by the remote server processor, drug prescription information comprising identification of a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters” and “the information alert comprising at least a portion of the drug prescription information”. Applicant argues that these features are not taught or suggested by the combination of Sullivan and Sharma. Examiner respectfully disagrees. Sharma teaches methods and systems for adjustments of treatment. Sharma teaches it is known to receive drug prescription information comprising a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters (e.g. Par. [0093]: lines 17-22) and providing an informational alert to the HCP, the information alert comprising at least a portion of the drug prescription information (e.g. Fig. 4: step 238: notify HCP; Par. [0106]). Therefore, it would have been obvious to modify the invention of Sullivan to include receiving drug prescription information and updating the alert to the HCP as taught by Sharma in order to provide the predictable results of providing improved care to the patient. Further, Sharma teaches the new limitation of “wherein the duration of time over which the predetermine heart rate control criteria is to be applied comprises a duration of time from when the drug prescription information is received”, as explained in the current office action below. 
Therefore, claims 1 and 13 are now rejected under 35 U.S.C. 103 as explained in the office action below. No additional arguments have been provided regarding the rejection of the dependent claims. 
Claim Objections
Claims 13 and 30 objected to because of the following informalities:  
Claim 13, page 5, line “predetermine heart rate” should read “predetermined heart rate”.
Claim 30, line 1, “wherein to updating” should read “wherein updating”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma.
Regarding claims 1 and 13, Sullivan teaches a system and method for providing patient alert information to a healthcare provider (HCP) (e.g. Par. [0006]), the system comprising:
a wearable medical device to be worn by a patient and configured to monitor electrocardiogram (ECG) information for the patient (e.g. Par. [0040]; Fig. 2: wearable device 100); and
a remote server processor operably coupled to the wearable medical device (e.g. Par. [0381]) and configured to:
receive the ECG information for the patient from the wearable medical device(e.g. Fig. 8G: arrow 8005 shows the system receiving ECG data), 
receive, via the one or more HCP-controllable user interface parameters, one or more predetermined heart rate control criteria including one or more heart rate threshold values and a duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0011]: heart rate data is used; Par. [0026]: determine a risk threshold for the associated time period; Fig. 14A: a user interface controllable by the user or clinician; Par. [0501]: describes Fig. 14A), 
receive, via the one or more HCP-controllable user interface parameters, one or more predetermined cardiac event parameters (e.g. Par. [0015]; Fig. 14A: a user interface controllable by the user or clinician; Par. [0501]: describes Fig. 14A), 
monitor the ECG information for the patient for one or more heart rate control events based on the predetermined heart rate control criteria during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0232]: patients are monitored for cardiac events), 
determine whether one or more cardiac events occurred based on the one or more predetermined cardiac event parameters (e.g. Par. [0284]: parameters are analyzed to determine if an event is occurring), and
provide an informational alert to the HCP, the information alert comprising information on the one or more heart rate control events during the duration of time over which the predetermined heart rate control criteria is applied and information on the one or more cardiac events if the one or more cardiac events are determined to have occurred (e.g. Par. [0468]: feedback provided to the medical provider).
However, Sullivan fails to disclose receiving, by the remote server processor, drug prescription information comprising identification of a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters; wherein the duration of time over which the predetermine heart rate control criteria is to be applied comprises a duration of time from when the drug prescription information is received; and providing, by the remote server processor, an informational alert to the HCP, the information alert comprising at least a portion of the drug prescription information. 
Sharma teaches methods and systems for adjustments of treatment. Sharma teaches it is known to receive drug prescription information comprising a drug administered to the patient and corresponding dosage information for the identified drug via one or more HCP-controllable user interface parameters (e.g. Par. [0093]: lines 17-22); wherein the duration of time over which the predetermined heart rate control criteria is to be applied comprises a duration of time from when the drug prescription information is received (e.g. Fig. 4: steps 214-222, monitoring the patient after medication; Par. [0093]: patient is transmitted pre authorized drug prescription; Par. [0095]: patient is monitored after medicine is taken); and providing, by the remote server processor, an informational alert to the HCP, the information alert comprising at least a portion of the drug prescription information (e.g. Fig. 4: step 238: notify HCP; Par. [0106]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan to include receiving drug prescription information and updating the alert to the HCP as taught by Sharma in order to provide the predictable results of providing improved care to the patient. 
Claims 1 and 13 are obvious over Sullivan and Sharma as indicated above. Regarding claims 2 and 14, Sullivan further teaches wherein the one or more cardiac events comprises a bradycardia event (e.g. Par. [0013]; Par. [0059]).
Claims 1 and 13 are obvious over Sullivan and Sharma as indicated above. Regarding claims 4 and 16, Sullivan further teaches wherein the one or more cardiac events comprises a tachycardia event (e.g. Par. [0013]; Par. [0059]).
Claim 1 is obvious over Sullivan and Sharma as indicated above. Regarding claim 6, Sullivan further teaches wherein the one or more predetermined cardiac event parameters comprises at least one of identification of abnormal heart rates, identification of abnormal morphologies, identification of ventricular ectopic beats (VEBs), identification of supraventricular ectopic beats (SVEBs), an atrial fibrillation duration threshold, a heart pause duration threshold, identification of ventricular runs, identification of ventricular bigeminy, identification of ventricular trigeminy, supraventricular tachycardia onset and offset thresholds, identification of 2nd Atrioventricular (AV) block, and identification of 3rd AV block (e.g. Par. [0385]: abnormal heart rate and morphologies are detected).
Claim 1 is obvious over Sullivan and Sharma as indicated above. Regarding claim 8, Sullivan further teaches wherein the duration of time over which the predetermined heart rate control criteria is to be applied comprises at least one of one day, three days, five days, one week, and two weeks (e.g. Par. [0051]: time period comprises less than one week).
Claim 1 is obvious over Sullivan and Sharma as indicated above. Regarding claim 9, Sullivan further teaches wherein determining whether one or more cardiac events occurred based on the one or more predetermined cardiac event parameters comprises monitoring the ECG information for the patient during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Pars. [0009]-[0010]; Par. [0289]).
Claim 1 is obvious over Sullivan and Sharma as indicated above. Regarding claim 10, Sullivan further teaches wherein the informational alert to the HCP comprises information on the one or more cardiac events if the one or more cardiac events are determined to have occurred during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0284]: determining if event is occurring; Par. [0468]: feedback provided to the medical provider), information on the one or more cardiac events if the one or more cardiac events are determined to have occurred during a first period of time before the duration of time over which the predetermined heart rate control criteria is to be applied, and information on the one or more cardiac events if the one or more cardiac events are determined to have occurred during a second period of time after the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0384]: subject is monitored for cardiac risk using physiological measurements made at multiple time periods before the onset of an event; Par. [0468]: feedback provided to the medical provider).
Claim 10 is obvious over Sullivan and Sharma as indicated above. Regarding claim 11, Sullivan further teaches wherein the first period of time comprises at least one of one day, three days, five days, one week, and two weeks and the second period of time comprises at least one of one day, three days, five days, one week, and two weeks (e.g. Par. [0051]).
Claim 1 is obvious over Sullivan and Sharma as indicated above. Regarding claim 12, Sullivan further teaches output circuitry operably coupled to the remote server processor and configured to output the information alert to the HCP (e.g. Fig. 5: wearable device can output data to HCP 108; Par. [0506]).
Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, as applied to claims 2, 4, 14, and 16 above, and further in view of Weinstein et al. (International Publication WO 2019/030746 – APPLICANT CITED ON 08/19/2020 IDS), hereinafter Weinstein.
Claims 2 and 14 are obvious over Sullivan and Sharma as indicated above. Regarding claims 3 and 15, Sullivan fails to teach wherein the one or more predetermined cardiac event parameters comprises at least one of a bradycardia onset threshold and a bradycardia offset threshold.
Weinstein, in a similar field of endeavor, teaches systems, devices, and methods for physiological monitoring of patients. Weinstein teaches it is knowns for the predetermined parameters to comprise a bradycardia onset threshold and a bradycardia offset threshold (e.g. Par. [0139]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the parameters comprising bradycardia onset/offset thresholds as taught by Weinstein in order to provide the predictable results of improving safety and detecting potential bradycardia events. 
Claims 4 and 16 are obvious over Sullivan and Sharma as indicated above. Regarding claims 5 and 17, Sullivan fails to teach wherein the one or more predetermined cardiac event parameters comprise at least one of a tachycardia onset threshold and a tachycardia offset threshold. 
Weinstein, in a similar field of endeavor, teaches systems, devices, and methods for physiological monitoring of patients. Weinstein teaches it is knowns for the predetermined parameters to comprise a tachycardia onset threshold and a tachycardia offset threshold (e.g. Par. [0139]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the parameters comprising tachycardia onset/offset thresholds as taught by Weinstein in order to provide the predictable results of improving safety and detecting potential tachycardia events.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, as applied to claims 1 and 13 above, and further in view of Gunderson (International Publication WO 2018/026477 – APPLICANT CITED ON 08/19/2020 IDS).
Claims 1 and 13 are obvious over Sullivan and Sharma as indicated above. Regarding claims 7 and 18, Sullivan fails to disclose wherein the one or more heart rate threshold values comprises at least one of average daytime heart rate, average nighttime heart rate, maximum daytime heart rate, maximum nighttime heart rate, minimum daytime heart rate, and minimum nighttime heart rate.
Gunderson, in a similar field of endeavor, teaches a medical device system. Gunderson teaches it is known for the heart rate threshold values to comprise average nighttime heart rate (e.g. Abstract; Page 2, lines 14-28; Page 5 line 29 – Page 6, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the heart rate threshold value being average nighttime heart rate as taught by Gunderson in order to provide the predictable results of generating an alert indicating a change in cardiac function of a user while the user is sleeping.
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, as applied to claims 1 and 13 above, and further in view of Boileau et al. (US Patent 7,142,911 – APPLICANT CITED ON 07/01/2020 IDS), hereinafter Boileau.
Claims 1 and 13 are obvious over Sullivan and Sharma as indicated above. Regarding claims 27 and 30, Sullivan in view of Sharma fails to teach wherein to update the informational alert to the HCP comprises the remote server processor being configured to: generate a graphical representation indicating at least one trend in occurrences of the one or more heart rate events relative to changes in at least one of the drug administered to the patient, the corresponding dosage, and the corresponding dosage times for the patient; and update the informational alert to the HCP to include at least a portion of the graphical representation.
Boileau teaches an implantable cardiac stimulation device that is configured to monitor the effects of antiarrhythmic drugs. Boileau teaches it is known to generate a graphical representation indicating at least one trend in occurrences of the one or more heart rate events relative to changes in at least one of the drug administered to the patient, the corresponding dosage, and the corresponding dosage times for the patient (e.g. Col. 18, line 41 – Col. 19, line 9); and update the informational alert to the HCP to include at least a portion of the graphical representation (e.g. Fig. 5: steps 310 and 312: display trend data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the generation of trends and updating the alert as taught by Boileau in order to provide the predictable results of determining the efficacy of the administered drug. 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, as applied to claims 1 and 13 above, and further in view of Ramahi (Ramahi T. Beta blocker therapy for chronic heart failure. Am Fam Physician. 2000 Nov 15;62(10):2267-2274).
Claims 1 and 13 are obvious over Sullivan and Sharma as indicated above. Regarding claims 28 and 31, Sullivan fails to teach wherein the drug administered to the patient comprises at least one of acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol, and wherein the corresponding dosage and dosage times for the drug administered to the patient comprises at least one of 3.125mg taken twice a day, 12.5mg taken twice a day, 25mg taken twice a day, 50mg taken twice a day, 100mg taken twice a day, 150mg taken twice a day, and 200mg taken twice a day. 
Sharma teaches methods and systems for adjustments of treatment. Sharma teaches it is known for the drug to comprise acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol (e.g. Page 13, table section titled “Beta blocker” and “Combined alpha and beta blockers”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the drug comprising acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol as taught by Sharma in order to provide the predictable results of managing abnormal heart rhythms. 
However, Sullivan in view of Sharma does not teach wherein the corresponding dosage and dosage times for the drug administered to the patient comprises at least one of 3.125mg taken twice a day, 12.5mg taken twice a day, 25mg taken twice a day, 50mg taken twice a day, 100mg taken twice a day, 150mg taken twice a day, and 200mg taken twice a day. 
Ramahi is directed towards describing beta blocker therapy for chronic heart failure. Ramahi teaches it is known for the dosage to be 3.125mg taken twice a day (e.g. section titled “DOSING”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the dosage being 3.125mg taken twice a day as taught by Ramahi in order to provide the predictable results of managing abnormal heart rhythms. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792